DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1–8 and 14–16, wherein the species of ionic salt is a metal salt in the reply filed on 04/26/2022 is acknowledged.

Scope of the Elected Invention
Claims 9–13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected adhesive film and a nonelected foldable display, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/26/2022.
	The scope of the elected subject matter that will be examined and searched is as follows:
Group I, claims 1–8 and 14–16, drawn to an adhesive composition, wherein the species of ionic salt is a metal salt.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS), filed on 05/22/2020, 07/02/2021 have been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.
Claim Objections
Claim 6 is objected to because of the following informalities:  line 4 recites “[X(YOm)Rf)n]-.”  Variables “m,” “n,” and “f” should be in subscript.  Appropriate correction is required.

Claim Interpretation
	If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation").
	Here, claim 1 line 1 recites “[a]n adhesive composition for a foldable display.”  The rejections below interpret “for a foldable display” as an intended use, because the body of the claim defines a structurally complete invention.  Claims 2–8 and 14–16 are likewise interpreted in this manner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 lines 1–2 recites “wherein the cation is a metal salt.”  A cation is an ion and, by definition, cannot be a metal salt.  Appropriate correction is required.
For the purposes of the rejections below, claim 5 will be interpreted as “wherein the cation is a metal.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 6, 7, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwasaki et al. (KR 10-2017-0062374 A, machine translation, EPO espacenet).
	With respect to claims 1 and 7, Iwasaki discloses an adhesive composition comprising a curable (meth)acrylic acid ester copolymer (C); an ionic compound (B); and crosslinking agent (D), wherein the composition has a storage modulus at 23°C after curing of less than 3.0 x 105 Pa. Id. at claim 2, ¶ 41.  The elastic storage modulus at 23°C after curing ranges from 2.5 x 104 to 2.5 x 105 Pa. Id. at ¶ 40.  
	With respect to claim 2 and 4, Iwasaki discloses tri-n-butylmethylammonium bistrifluoromethanesulfonimide as ionic compound (B).  ¶¶ 187, 314.
	With respect to claim 6, Iwasaki discloses an ionic-compound (B) wherein bistrifluoromethanesulfonimide is the anion.  ¶¶ 187, 314.
	With respect to claim 7, Iwasaki discloses that the composition contains acrylic copolymer (C).  claim 2, ¶ 49 (explaining that “‘(meth)acrylic acid’ includes both acrylic and methacrylic acid”).
	With respect to claims 15 and 16, the acrylic copolymer of Examples 1–4 contain ethylhexyl acrylate (EHA) monomers.  ¶¶ 289, 294, 296, 298.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.

Claims 1–5, 7, 8, and 14–16 are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. (JP 2011-017029 A, machine translation).
	With respect to claims 1, 2, 4, 5, 14, Amano teaches an adhesive composition including a (meth)acrylic polymer and an alkali metal salt.  Abstract.  The adhesive composition contains a crosslinking agent.  ¶ 43.  The (meth)acrylic polymer is particularly prepared from 2-ethylhexyl acrylate alone or with acrylic acid.  ¶ 34. “Acrylic Polymer (C)” of Amano is an ethylhexyl acrylate homopolymer.  ¶ 106.  
	Amano differs from the present claim because it is silent as to the storage modulus of the adhesive composition after curing at -30°C and 60°C.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  The present specification page 4 exemplifies an adhesive wherein the polymer is an ethyl acrylate polymer or acrylic acid.  
	While Amano does not directly disclose the storage modulus of the adhesive composition after curing at -30°C and 60°C, since each of the claimed components is present and rendered obvious by the teachings of Amano, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the adhesive composition of Amano to possess a storage modulus after curing at -30°C and 60°C.   Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 3, Amano teaches that the acrylic polymer has a weight average molecular weight of 100,000 or more or 2 million g/mol or less.  ¶ 38.
	With respect to claim 7, 15, and 16, “Acrylic Polymer (C)” of Amano is an ethylhexyl acrylate homopolymer.  ¶ 106.
	With respect to claim 8, “Acrylic Polymer (C)” of Amano is an ethylhexyl acrylate homopolymer having a glass transition temperature of -70°C.  ¶ 106.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4, 5, and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 17/272150 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 6 discloses an adhesive layer comprising an adhesive composition or cured product thereof wherein the adhesive composition comprises a (meth)acrylic resin having a glass transition temperature of -70°C or lower, an epoxy crosslinking agent, a metal salt, and aceylacetone, the adhesive layer having a storage modulus of 105 to 106 at -30°C or 104 to 105 at 60°C.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 17/272150 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 6 discloses an adhesive layer comprising an adhesive composition or cured product thereof wherein the adhesive composition comprises a (meth)acrylic resin having a glass transition temperature of -70°C or lower, an epoxy crosslinking agent, a metal salt, and acetylacetone, the adhesive layer having a storage modulus of 105 to 106 at -30°C or 104 to 105 at 60°C.
The copending claim differs from the present claim because it is silent as to the weight average molecular weight of the (meth)acrylic resin.
	Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim.  Page 6 of the ‘150 specification exemplifies (meth)acrylate resin having a weight average molecular weight of 400,000 to 2,000,000 g/mol.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare an adhesive composition by selecting a thermocurable resin including a polymer having a weight average molecular weight within the claimed range.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 6 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 17/272150 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 6 discloses an adhesive layer comprising an adhesive composition or cured product thereof wherein the adhesive composition comprises a (meth)acrylic resin having a glass transition temperature of -70°C or lower, an epoxy crosslinking agent, a metal salt, and acetylacetone, the adhesive layer having a storage modulus of 105 to 106 at -30°C or 104 to 105 at 60°C.
The copending claims differ from the present claim because it is silent as to wherein the anion is represented by Chemical Formula 1 as in claim 6 or the metal salt includes an alkali metal cation or an alkaline earth metal cation as in claim 14.
	Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim.  Page 5 of the ‘150 specification exemplifies a metal salt as Li+X- in which X- is represented by Formula 3: “[L(YOm)Rf)n]-“, in which L is defined in the same manner as presently claimed X.  Y, m, Rf, and n are likewise defined in the same manner as m, Rf, and n of present claim 6.  This metal salt is advantageous because it has a high dissociation rate, high conductivity, and can realize higher permittivity than conventionally possible.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select an ionic salt where the anion is represented by Chemical Formula 1 and the salt includes an alkali metal cation or an alkaline earth metal cation because the salt has a high dissociation rate, high conductivity, and can realize higher permittivity than conventionally possible.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 17/272150 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 6 discloses an adhesive layer comprising an adhesive composition or cured product thereof wherein the adhesive composition comprises a (meth)acrylic resin having a glass transition temperature of -70°C or lower, an epoxy crosslinking agent, a metal salt, and acetylacetone, the adhesive layer having a storage modulus of 105 to 106 at -30°C or 104 to 105 at 60°C.
The copending claim differs from the present claim because it is silent as to the weight average molecular weight of the (meth)acrylic resin.
	Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim.  Page 8 of the ‘150 specification exemplifies (meth)acrylate resin having a glass transition temperature of -70°C or less.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare an adhesive composition by selecting a thermocurable resin having a glass transition temperature within the claimed range.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 15 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 17/272150 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 6 discloses an adhesive layer comprising an adhesive composition or cured product thereof wherein the adhesive composition comprises a (meth)acrylic resin having a glass transition temperature of -70°C or lower, an epoxy crosslinking agent, a metal salt, and acetylacetone, the adhesive layer having a storage modulus of 105 to 106 at -30°C or 104 to 105 at 60°C.
The copending claim differs from the present claim because it is silent as to the thermocurable resin includes a unit includes a unit derived from a monomer species as in claim 15 or the acrylate group is an ethylhexyl acrylate or acrylic acid as in claim 16.
	Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim.  Page 6, 7 of the ‘150 specification exemplifies (meth)acrylate resin comprising at least one of n-butyl (meth)acrylate, 2-hydroxyethyl (meth)acrylate, 2-ethylhexyl (meth)acrylate monomers among others, more particularly comprising ethylhexyl acrylate or acrylic acid.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare an adhesive composition by selecting a thermocurable resin including a unit includes a unit derived from a monomer species as in claim 15 or the acrylate group is an ethylhexyl acrylate or acrylic acid as in claim 16.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  KR 10-2012-0044315 A, KR 10-2011-0098691 A, KR 10-2011-0002857 A, WO 2018-012161 A1, KR 10-2017-0097850 A, JP 2016-164214 A, KR 10-2006-0047584 A are cited for general interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763